  Case 1:21-cv-00790-RMB Document 9 Filed 02/05/21 Page 1 of 1 PageID: 541




Schedule of Fees, Local Civil Rules, United States District Court for the District of

New Jersey17), or submit an IFP application as plaintiffs to a civil action.

      Finally, to the extent that this Court perceives that Petitioners are pursuing

civil claims apart from habeas, any such claims are subject to judicial screening

under 28 U.S.C. § 1915A. Under 1915A screening, any putative claims in the

Petition must be dismissed for failure to state a claim upon which relief can be

granted. 28 U.S.C. § 1915A(b)(1); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). For

example, Petitioners reference the Rehabilitation Act, a federal disability

discrimination law, but make no attempt whatsoever to plead a claim under this

statute. Claims under 29 U.S.C. § 794 require pleading that the plaintiff has a

disability; is qualified for a benefit as part of a federally-funded program; and was

denied that benefit by reason of his disability. Baxter v. Pa. Dep’t of Corr., 661 F.

App’x 754, 757 (3d Cir. 2016). No such pleading exists here.

                                   CONCLUSION

      For the foregoing reasons, Respondent asks that this Court dismiss the

Petition or, alternatively, deny it on the merits.

                                               Respectfully submitted,

                                                RACHAEL A. HONIG
                                                Acting United States Attorney

                                         By:   s/Jane Dattilo
                                               JANE DATTILO
                                               JOHN STINSON
Date: February 5, 2021                         Assistant U.S. Attorneys


      17   Available at: https://www.njd.uscourts.gov/sites/njd/files/APPKRevised.pdf
(last visited Feb. 5, 2021).
                                               50
